Citation Nr: 0109535	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for mitral valve prolapse.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1992 to 
March 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas.

The RO has styled the issue on appeal as whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for mitral valve prolapse.  
However, the Board believes that the correct issue is as set 
forth above on the title page of this decision.  Service 
connection for mitral valve prolapse was denied in the RO's 
March 1999 decision; the veteran was notified of that 
decision and of her appeal rights.  In a letter received in 
June 1999, the appellant stated that she would like to have a 
hearing before the RO personnel.  In a letter received in 
August 1999, the veteran stated that she had not received any 
response to her June 1999 letter and again requested a 
hearing.  General Counsel for VA has held that a written 
request for a hearing inherently expresses a request for an 
extension of time to file a substantive appeal.  See 
VAOPGCADV 28-96.  Additionally, the United States Court of 
Appeals for Veterans Claims (Court) invalidated 38 C.F.R. § 
20.201 to the extent that it added a requirement of an 
expression of a desire for review by the Board.  Gallegos v. 
Gober, 14 Vet. App. 50, 55 (2000), citing Tomlin v. Brown, 5 
Vet. App. 355 (1993).  In the opinion of the Board, the 
veteran's correspondence received in June 1999 amounts to a 
timely filed notice of disagreement of the RO's March 1999 
denial of the claim for service connection for mitral valve 
prolapse pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. 
§ 20.201.

In a statement in support of claim received in November 1999, 
the veteran reported that her service-connected Crohn's 
disease had caused her to experience problems with her left 
leg and back.  The Board interprets this statement in support 
of claim as a request for service connection for a left leg 
disability secondary to service-connected Crohn's disease, 
and a request for service connection for a back disability 
secondary to service-connected Crohn's disease.  These issues 
have not been developed or adjudicated by the RO.  Therefore, 
they are referred to the RO for appropriate action.


REMAND

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for additional 
development, as well as for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, a remand is required.

The Board also observes that the veteran has requested that 
she be scheduled for a hearing before RO personnel.  In a VA 
Form 9 received from her in January 2000, she indicated that 
she did not desire a hearing before a member of the Board.  
Thus, it is unclear at this point whether the veteran still 
desires a hearing before a Hearing Officer at the Houston RO.

For the reasons stated above, the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
clarify whether she still desires a 
hearing before RO personnel.  If so, a 
hearing should be scheduled for her.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
the issue of service connection for mitral 
valve prolapse de novo.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

